By the Court.
The question of title which the parties have attempted to present cannot be settled in a court of probate. The father of the ward could not be aggrieved, either as his next of kin, or as claiming under the deed of Shillaber, by a decree declaring the ward to have an interest in the land sufficient for the granting of a license to sell. As next of kin, such decree would be beneficial to him. His claim under an independent title, like that of any stranger, could not be tried or affected by these proceedings for the sale of the ward’s interest. We are therefore all of opinion that the report and the statement of facto upon which it is founded must be Discharged.